COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Yigal Bosch v. Braes Woods Condominium Association

Appellate case number:    01-12-01114-CV

Trial court case number: 1114592

Trial court:              295th District Court of Harris County

Date motion filed:        July 24, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Keyes, Higley, and Bland.


Date: August 1, 2013